PUBLISH

                IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT



                              No. 95-8821

                  (D.C. Docket No. 1:95-CV-1656-JTC)

LARRY GRANT LONCHAR,

                                                  Petitioner-Appellee,

                                 versus

TONY TURPIN, Warden,
Georgia Diagnostic and
Classification Center,

                                                  Respondent-Appellant.


                       --------------------------
             Appeal from the United States District Court
                  for the Northern District of Georgia
                       --------------------------
                             (May 16, 1996)

      ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES


Before TJOFLAT, Chief Judge, COX and DUBINA, Circuit Judges.


B Y   T H E     C O U R T:


      This case is before us on remand from the Supreme Court

following a ruling and judgment vacating the judgment of this

court.     It is ordered that the case is remanded to the district

court for further proceedings consistent with the Supreme Court's

opinion.